Citation Nr: 0733276	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  99-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.  He died in September 1997, and the appellant 
is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In July 1999, the appellant testified before a Hearing 
Officer at the St. Louis RO.  A transcript of this hearing is 
of record.  

In July 2001, a Travel Board hearing was held before a 
Veterans Law Judge at the St. Louis RO.  A transcript of the 
hearing is of record.  In February 2005, the appellant was 
informed that the Veterans Law Judge who conducted this 
hearing had retired.  That same month, the appellant 
submitted a signed statement indicating that she did not want 
an additional hearing.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.
2.  The veteran died in September 1997.  His death 
certificate and autopsy report reflect the cause of his death 
was arteriosclerotic heart disease.

3.  At the time of his death, the veteran had a pending 
service connection claim for post-traumatic stress disorder 
(PTSD).  In January 1998, the RO granted entitlement to 
service connection for PTSD and assigned a 30 percent 
disability rating, effective April 14, 1997.

4.  A preponderance of the evidence indicates that the 
veteran's death is not related to any in-service disease, 
injury, or event.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).

2.  The appellant has no legal basis for entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  38 U.S.C.A. §§ 3500, 3512 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 21.3021, 21.3041 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the appellant in 
October 2005 and August 2006.  These letters advised the 
appellant of the information necessary to substantiate her 
claims and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, these letters expressly told the appellant to 
provide any relevant evidence in her possession.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The August 2006 letter 
notified the appellant of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the appellant's claims for benefits.  See Pelegrini II, 
supra.  Notice, however, was legally impossible in the 
circumstances of this case, where the claims were initially 
adjudicated in March 1998.  The appellant was subsequently 
provided with content-complying notice and proper VA process, 
as discussed above.  The information and evidence received 
after the initial adjudication was afforded proper subsequent 
VA process, as was evidence received after issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claims, any defect with respect to 
the timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claims, including service medical records, VA medical 
records, private medical records, personal statements, 
hearing transcripts, and an independent medical opinion from 
August 2004.  There are no identified, outstanding records 
requiring further development.  In July 2007, the appellant 
submitted a signed statement reflecting that she had no 
further evidence to submit and requesting that VA proceed 
with the readjudication of her appeal.  Therefore, the duty 
to notify and assist having been met, the Board turns to the 
analysis of the appellant's claims on the merits.

Service Connection for Cause of Death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

In the case at hand, both the Certificate of Death and the 
autopsy state that the veteran died from arteriosclerotic 
heart disease.  The appellant believes that the veteran's 
service-connected PTSD caused stress which, along with his 
PTSD medication, led to the veteran's heart disease.  
Therefore, the question becomes whether the veteran's PTSD 
(and his medication) contributed substantially and materially 
to cause his death.

The Board notes that some of the veteran's medical records, 
while relevant to answering the question at hand, do not 
themselves actually offer an opinion on whether the veteran's 
PTSD may have contributed to his death.  For example, records 
from Dr. F. and Dr. G. show that the veteran was evaluated 
after having chest pain in 1984.  These records are relevant 
to the extent that they show the veteran had chest pain.  
However, the 1984 medical records do not note symptoms of 
stress or PTSD, and they do not suggest stress as a possible 
reason for the veteran's chest pains.  Similarly, VA medical 
records show that the veteran received treatment for PTSD 
from October 1996 to April 1997.  These records, however, do 
not note any recent complaints of chest pain.  Furthermore, 
chest pain is not mentioned in any of the other medical 
records from around this time.  

These records are relevant to the extent that they may be 
reviewed and interpreted by a person who is qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these records, by themselves, do not establish that 
the veteran's PTSD materially contributed to his heart 
disease.  

The Board further notes the appellant has submitted several 
letters from Dr. D., the individual who performed the 
veteran's autopsy.  According to an August 1998 letter, Dr. 
D. "feel[s] the stress of [the veteran's] problems could 
have been a contributing factor in his heart disease and 
eventual death.  The medical community has for a long time 
recognized the connection between a stressful life style and 
increased incidence of coronary artery disease with heart 
attacks."  In June 1999, Dr. D. submitted a letter opining 
that the veteran's mother and uncle's deaths from heart 
disease were not due to a genetic predisposition to heart 
disease.  The implication from this letter is that the 
veteran's heart disease was not due to a genetic 
predisposition.  In a third letter, from August 1999, Dr. D. 
states that he cannot be more specific with his statements in 
the August 1998 letter.  He noted that he went as far as he 
could go because there is no way to prove his opinion.  He 
suggested that the appellant contact a cardiologist.

Taken by itself, Dr. D.'s August 1998 this letter provides 
too speculative a basis for substantiating the appellant's 
claim.  See Bostain v. West, 11 Vet. App. 124, 127- 28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).  The Board notes that, in August 1999, Dr. D. 
stated that he could not actually conclude that the veteran's 
PTSD did, in fact, contribute to his heart disease.  These 
letters, therefore, do not offer an opinion that would 
justify granting the appellant's claim.

The appellant has also submitted a statement from Dr. S., the 
doctor who had treated the veteran from June 1974 until the 
time of his death.  This statement indicates that Dr. S. was 
aware that the veteran had been seeking treatment for PTSD.  
It further states that it is at least as likely as not that 
the veteran's heart attack and death were caused by the 
stress of PTSD.  

Also of record is an August 2004 independent medical opinion 
that concludes that a strong case cannot be made that the 
veteran's PTSD was a significant contributing factor to his 
death by arteriosclerotic heart disease.  In reaching this 
conclusion, the doctor who reviewed the veteran's medical 
file noted that the American Heart Association does not list 
PTSD among the major risk factors for coronary artery disease 
and that it appeared to feel the impact of stress, alone, may 
operate only indirectly through an effect on other, more 
established risk factors.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the U.S. Court 
of Appeals for Veterans Claims has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-473 (1993).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In the case at hand, the Board finds the independent medical 
expert's opinion to be much more probative than that of Dr. 
S.  Most significantly, the Board notes that the independent 
medical expert explained the basis for his opinion, while Dr. 
S. did not.  The independent medical expert also had access 
to the veteran's medical records, while Dr. S.'s letter 
indicates that he was not able to review the records 
describing the veteran's treatment for PTSD at the VA medical 
center.  Therefore, the basis of Dr. S.'s opinion remains 
unclear, and little probative weight may be granted to this 
opinion.

The appellant has also submitted several medical articles 
discussing a possible link between PTSD and heart disease.  
While the Court has held that medical and scientific articles 
can serve as evidence in support of an appellant's claim, 
such articles must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus); see also Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  There is no 
professional opinion in this case that specifically discusses 
the findings of these journal articles and applies them to 
the facts of this case to explain how the veteran's PTSD at 
least as likely as not substantially contributed to his 
death.

An October 1996 psychological evaluation from H.H. includes a 
thorough discussion of the veteran's history and 
psychological background that is interspersed with 
observations regarding his physical and mental condition.  
One such observation is that the veteran's "hostile attitude 
towards other people, specifically the belief that others are 
inconsiderate, selfish, immoral, and deserving of punishment, 
is predictive of current and future coronary heart disease."  
However, this statement, like those of the medical articles, 
merely indicates that the veteran may be more susceptible to 
coronary artery disease.  It does not discuss the medical 
records that describe the veteran's treatment for chest 
pains, and it does not provide an after-the-fact evaluation 
of how the veteran's PTSD did in fact work with his coronary 
artery disease to hasten his death.  Furthermore, H.H.'s 
observation does not state that the relationship between a 
particular temperament and coronary heart disease is a causal 
one, and it does not rule out other causes of coronary heart 
disease.   

The Board has also considered the statements submitted by the 
appellant that indicate the veteran was told that his chest 
pains were related to his PTSD.  The Board cannot accept a 
layperson's testimony regarding what he was told by a 
physician as competent medical evidence, as such an account 
of what a physician purportedly said is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board has reviewed all of the medical evidence of record, 
including VA medical records describing the veteran's PTSD 
treatment, in an attempt to corroborate the veteran's 
reported assertions.  Unfortunately, the VA medical records 
offer no indication that the veteran complained of chest pain 
while discussing his recollections of Vietnam, nor do they 
reflect that the veteran's chest pains were said to be 
related to his PTSD.  

In summary, the competent evidence of record indicates that 
the cause of the veteran's death was arteriosclerotic heart 
disease.  While the appellant has submitted medical 
literature and physician opinions supporting a link between 
PTSD and heart disease, most of this evidence does not 
specifically state that the appellant's husband's PTSD 
contributed to his death.  There are only two nexus opinions 
of record that specifically determine whether the veteran's 
PTSD contributed to his heart disease.  Unfortunately, the 
opinion that is in the appellant's favor does not explain the 
basis for concluding that the veteran's PTSD contributed to 
his death, while the reasoning behind the opposing conclusion 
is fully laid out.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  The preponderance of 
the evidence is against the appellant's claim, and it must be 
denied.

Entitlement to Dependents' Educational Assistance

Dependents' Educational Assistance, under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse and children, if 
the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 
3501; 38 C.F.R. §§ 21.3020, 21.3021 (2007).  Basic 
eligibility for certification of Dependents' Educational 
Assistance exists if the veteran was discharged from service 
under conditions other than dishonorable, or died in service, 
and either (1) has a permanent total service-connected 
disability, or (2) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death, or (3) died as a result of a service-connected 
disability, or, if a service member (4) is on active duty as 
a member of the Armed forces and is, for a period of more 
than 90 days, has been listed by VA concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power.  38 C.F.R. § 3.807.

The veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.  Accordingly, 
Dependents' Educational Assistance, pursuant to the 
provisions of Chapter 35, Title 38, United States Code, is 
not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


